Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 31




                                FUNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  FORT LAUDERDALE DIVISION
                                     Case No.: ______________

     JUAN M. CRUZ, SR.,

                   Plaintiff,

    v.

     UNLIMITED ELECTRICAL
     CONTRACTORS CORP.,

                   Defendant.


                                           COMPLAINT

         Plaintiff JUAN M. CRUZ, SR. (“Plaintiff”) sues defendant UNLIMITED ELECTRICAL

  CONTRACTORS CORP. (“Defendant”) and alleges as follows:

                                          NATURE OF ACTION

         1.      This action arises out of Plaintiff’s employment relationship with Defendant,

  including his discrimination, hostile work environment and wrongful termination in violation of

  the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e et seq. (“Title VII”); 42 U.S.C.A.

  § 1981, and the Florida Civil Rights Act of 1992, Fla. Stat. § 760 et seq. (“FCRA”).

                                                 PARTIES

         2.      At all times material, Plaintiff was a resident of Palm Beach County, Florida.

         3.      At all times material hereto, Plaintiff was an “employee” as defined by 42 U.S.C.A.

  § 2000e(f).

         4.      At all times material hereto, Plaintiff was an “aggrieved person” as defined by the

  FCRA, Fla. Stat. § 760.02(10).
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 31




         5.       At all times material, Defendant was a company with its principal place of business

  in Broward County, Florida business, and conducting business in Miami-Dade, Broward and Palm

  Beach Counties. Defendant’s business activities affected interstate commerce.

         6.      At all times material, Defendant was a “person” and an “employer” as defined by

  42 U.S.C.A. § 2000e(a) and (b) and Fla. Stat. § 760.02(7).

         7.      At all times relevant, Plaintiff was in a contractual relationship with the Defendant

  within the meaning of 42 U.S.C.A. § 1981, as amended.

                                   JURISDICTION AND VENUE

         8.      Plaintiff brings this action pursuant to Title VII, the FCRA and 42 U.S.C.A. § 1981.

         9.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, 28 U.S.C.

  § 1343(a) (3) and (4) and 28 U.S.C. § 1367(a). The jurisdiction of the Court is further invoked to

  secure protection for and to redress the deprivation of rights secured by Title VII, 42 U.S.C.A. §

  1981 and the FCRA, § 760.10, Fla. Stat. et seq.

         10.     Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of by

  Plaintiff occurred within this judicial district, because Defendant has a principal place of business

  within the district, resides in the judicial district and because the employment records of Plaintiff

  are, or have been administered, in Broward County.

                                PROCEDURAL REQUIREMENTS

         11.     Plaintiff has complied with all conditions precedent in filing this action, to wit:

                   a. Plaintiff timely filed a charge of discrimination with the Equal Employment

                       Opportunity Commission (the “EEOC”), Miami District Office;

                   b. Plaintiff received a Right to Sue Notice from the EEOC on or about

                       November 12, 2020.



                                                                                                       2
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 31




         12.     Any other applicable conditions precedent to bringing this action have occurred,

  been performed or been excused before the filing of this lawsuit.

                                   GENERAL ALLEGATIONS

         13.     Plaintiff is a non-White man originally from Mexico.

         14.     Plaintiff was employed and worked for Defendant as an Electrical Helper. Plaintiff

  also worked as a translator and coordinator for Hispanic, non-English speakers.

         15.     During his employment, Plaintiff was often subjected to constant discriminatory

  and racially offensive remarks by his immediate supervisor and agent of the Defendant, Mr. Mark

  Morosso.

         16.     Mr. Morosso would often subject Plaintiff to discriminatory comments he made

  referring to non-White individuals such as “damn ignorant Hispanics” and “Black bastards.” These

  discriminatory remarks by Mr. Morosso created a hostile work environment for Plaintiff.

         17.     A few days before Plaintiff’s termination from employment and in overt reference

  to Plaintiff, Mr. Morosso stated “I fucking hate this Spanish guy.” Plaintiff opposed the

  discriminatory behavior engaged by Defendant’s agent by requesting Mr. Morosso to be respectful

  towards him.

         18.     In addition, Plaintiff opposed Mr. Morosso’s racially discriminatory remarks by

  calling the office receptionist and complaining to her about Morosso’s biased comments. Plaintiff

  also expressed his discomfort about having to work with Morosso and requested a transfer.

         19.     When Plaintiff returned to his post, Mr. Morosso told Plaintiff to get away from

  him because he knew that Plaintiff had complained about him to the office.

         20.     The following day, in May 2019, Plaintiff was terminated, was told to go home

  because he had had a problem with Mr. Morosso.



                                                                                                 3
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 31




         21.       Plaintiff inquired about the possibility of receiving pay for accumulated leave and

  was told that he would be paid “shit.”

         22.       Plaintiff’s work prior to his discharge was satisfactory or more than satisfactory.

         23.       Plaintiff has retained the undersigned counsel in order that his rights and interests

  may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

  fee.

                   COUNT I: VIOLATION OF TITLE VII – RACE DISCRIMINATION

         24.       Plaintiff repeats and re-alleges paragraphs 1 – 23 as if fully stated herein.

         25.       At all times material to this action, Defendant engaged in unlawful discrimination

  against Plaintiff due to his race, in violation of Title VII, which prohibits discrimination in the

  workplace on account of race.

         26.       Plaintiff is a non-White, Hispanic man and as such is within a protected class.

         27.       Plaintiff was discriminated in the terms, conditions, or privileges of employment

  and was discharged from his employment with Defendant. Plaintiff’s race was a motive to

  discriminate against him by terminating him from employment in violation of Title VII of the Civil

  Rights Act, 42 USC § 2000e-2, which makes said discrimination and termination an unlawful

  employment practice. Plaintiff’s race was a motivating factor in the decision to discharge Plaintiff

  from employment.

         28.       The discrimination of Plaintiff by Defendant was on the basis of Plaintiff’s race, to

  wit: Hispanic.

         29.       As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is



                                                                                                         4
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 31




  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

          30.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

  indifference to his federally protected rights, insofar as Defendant knew that by terminating

  Plaintiff it was violating federal law, was willfully indifferent to it or recklessly disregarded it.

                                            PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

          VII of the Civil Rights Act;

          b.      Award Plaintiff actual damages suffered, including lost wages and loss of fringe

          benefits;

          c.      Award Plaintiff compensatory damages under Title VII of the Civil Rights Act for

          embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered and

          continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under Title VII of the Civil Rights Act;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Award Plaintiff reasonable costs and attorney’s fees; and

          g.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

               COUNT II: VIOLATION OF TITLE VII – RACE DISCRIMINATION –
                             HOSTILE WORK ENVIRONMENT

          31.     Plaintiff repeats and re-alleges paragraphs 1 – 23 as if fully stated herein.

          32.     Plaintiff was harassed and discriminated in the terms, conditions, or privileges of

  employment. Plaintiff’s race was a motive to discriminate against him in violation of Title VII of

                                                                                                          5
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 31




  the Civil Rights Act, 42 USC § 2000e-2, which makes the hostile work environment he endured

  because of his race an unlawful employment practice.

         33.     Plaintiff’s race was a motivating factor in the decision to harass Plaintiff and in

  creating and perpetuating a hostile work environment against him.

         34.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

         35.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

  indifference to his federally protected rights, insofar as Defendant knew that by creating a hostile

  work environment against Plaintiff, it was violating federal law, was willfully indifferent to it or

  recklessly disregarded it.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

         VII of the Civil Rights Act;

         b.      Award Plaintiff actual damages suffered, including lost wages and loss of fringe

         benefits;

         c.      Award Plaintiff compensatory damages under Title VII of the Civil Rights Act for

         embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered and

         continues to suffer;




                                                                                                     6
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 31




         d.        Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

         and any other damages allowed under Title VII of the Civil Rights Act;

         e.        Award Plaintiff prejudgment interest on her damages award;

         f.        Award Plaintiff reasonable costs and attorney’s fees; and

         g.        Grant Plaintiff such other and further relief, as this Court deems equitable and just.

    COUNT III: VIOLATION OF TITLE VII - NATIONAL ORIGIN DISCRIMINATION

         36.       Plaintiff repeats and re-alleges paragraphs 1 – 23 as if fully stated herein.

         37.       At all times material to this action, Defendant engaged in unlawful discrimination

  against Plaintiff due to his nationality, in violation of Title VII, which prohibits discrimination in

  the workplace on account of nationality.

         38.       Plaintiff is a non-White man of Mexican nationality and as such is within a

  protected class.

         39.       The discrimination of Plaintiff by Defendant was on the basis of Plaintiff’s national

  origin, to wit: Mexican.

         40.       At all times relevant, Defendant was aware that Plaintiff’s national origin was

  Mexican.

         41.       At all times relevant, Plaintiff was qualified for his position as an Electrical Helper

  for Defendant.

         42.       Plaintiff was discriminated in the terms, conditions, or privileges of employment

  and was discharged from his employment with Defendant. Plaintiff’s national origin was a motive

  to discriminate against him by terminating him from employment in violation of Title VII of the

  Civil Rights Act, 42 USC § 2000e-2, which makes said discrimination and termination an unlawful




                                                                                                        7
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 31




  employment practice. Plaintiff’s national origin was a motivating factor in the decision to

  discharge Plaintiff from employment.

          43.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

          44.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

  indifference to his federally protected rights, insofar as Defendant knew that by terminating

  Plaintiff it was violating federal law, was willfully indifferent to it or recklessly disregarded it.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

          VII of the Civil Rights Act;

          b.      Award Plaintiff actual damages suffered, including lost wages and loss of fringe

          benefits;

          c.      Award Plaintiff compensatory damages under Title VII of the Civil Rights Act for

          embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered and

          continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under Title VII of the Civil Rights Act;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Award Plaintiff reasonable costs and attorney’s fees; and



                                                                                                          8
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 9 of 31




         g.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

   COUNT IV: VIOLATION OF TITLE VII – NATIONAL ORIGIN DISCRIMINATION –
                      HOSTILE WORK ENVIRONMENT

         45.     Plaintiff repeats and re-alleges paragraphs 1 – 23 as if fully stated herein.

         46.     Plaintiff was harassed and discriminated in the terms, conditions, or privileges of

  employment. Plaintiff’s national origin was a motive to discriminate against him in violation of

  Title VII of the Civil Rights Act, 42 USC § 2000e-2, which makes the hostile work environment

  he endured because of his national origin an unlawful employment practice.

         47.     Plaintiff’s national origin was a motivating factor in the decision to harass Plaintiff

  and in creating and perpetuating a hostile work environment against him.

         48.     As a direct and proximate result of the intentional violations by Defendant, Plaintiff

  has suffered, is now suffering, and will continue to suffer, emotional pain and mental anguish.

  Furthermore, as a direct and proximate result of such actions by Defendant, Plaintiff has been, is

  being, and will be in the future, deprived of income in the form of wages and of prospective

  benefits solely because of Defendant’s conduct.

         49.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

  indifference to his federally protected rights, insofar as Defendant knew that by creating a hostile

  work environment against Plaintiff, it was violating federal law, was willfully indifferent to it or

  recklessly disregarded it.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of Title

         VII of the Civil Rights Act;




                                                                                                      9
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 10 of 31




          b.        Award Plaintiff actual damages suffered, including lost wages and loss of fringe

          benefits;

          c.        Award Plaintiff compensatory damages under Title VII of the Civil Rights Act for

          embarrassment, anxiety, humiliation and emotional distress Plaintiff has suffered and

          continues to suffer;

          d.        Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under Title VII of the Civil Rights Act;

          e.        Award Plaintiff prejudgment interest on her damages award;

          f.        Award Plaintiff reasonable costs and attorney’s fees; and

          g.        Grant Plaintiff such other and further relief, as this Court deems equitable and just.

    COUNT V: VIOLATION OF TITLE VII RETALIATION – RACE DISCRIMINATION
          50.       Plaintiff repeats and re-alleges paragraphs 1 – 23, 25 – 30 and 32 – 35, as if fully

   stated herein.

          51.       Plaintiff opposed the discriminatory behavior engaged by his immediate supervisor

   and agent of Defendant against him on account of his race by requesting Mr. Morosso to be

   respectful towards him.

          52.       Also, Plaintiff complained about the discriminatory charged racial slurs and

   remarks made by Mr. Morosso.

          53.       By opposing his immediate supervisor behavior and complaining about it, Plaintiff

   engaged in a protected activity.

          54.       Plaintiff was terminated and retaliated against for opposing and complaining about

   his immediate supervisor’s racially charged remarks addressed towards him on account of his race.

   But for Plaintiff’s opposition and complaint about the racially derogatory remarks made by his

   immediate supervisor Plaintiff would not have been terminated from his employment.

                                                                                                       10
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 11 of 31




          55.     As a direct and proximate result of the intentional retaliatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

   mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

   of prospective benefits solely because of Defendant’s conduct.

          56.     Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his federally protected rights, insofar as Defendant knew that by

   retaliating against the Plaintiff, it was violating federal law, was willfully indifferent to it or

   recklessly disregarded it.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          antiretaliatory provisions of Title VII, 42 USC § 2000e–3(a);

          b.      Award Plaintiff actual damages suffered, including lost wages, loss of fringe

          benefits and damages;

          c.      Award Plaintiff compensatory damages under the antiretaliatory provisions of Title

          VII, 42 USC § 2000e–3(a), for embarrassment, anxiety, humiliation and emotional distress

          Plaintiff has and continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the antiretaliatory provisions of Title VII;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Award Plaintiff reasonable costs and attorney’s fees; and

          g.      Grant Plaintiff such other and further relief, as this court deems equitable and just.



                                                                                                     11
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 12 of 31




       COUNT VI: VIOLATION OF TITLE VII RETALIATION – NATIONAL ORIGIN

          57.       Plaintiff repeats and re-alleges paragraphs 1 – 23, 37 – 44 and 46 – 49, as if fully

   stated herein.

          58. Plaintiff opposed the discriminatory behavior engaged by his immediate supervisor

   and agent of Defendant against him on account of his national origin by requesting Mr. Morosso

   to be respectful towards him.

          59.       Also, Plaintiff complained about the discriminatory charged slurs and remarks

   made by Mr. Morosso against Plaintiff’s national origin.

          60.       By opposing his immediate supervisor behavior and complaining about it, Plaintiff

   engaged in a protected activity.

          61.       Plaintiff was terminated and retaliated against for opposing and complaining about

   his immediate supervisor’s charged remarks addressed towards him on account of his national

   origin. But for Plaintiff’s opposition and complaint about the derogatory remarks made by his

   immediate supervisor regarding his national origin, Plaintiff would not have been terminated from

   his employment.

          62.       As a direct and proximate result of the intentional retaliatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

   mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

   of prospective benefits solely because of Defendant’s conduct.

          63.       Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his federally protected rights, insofar as Defendant knew that by




                                                                                                     12
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 13 of 31




   retaliating against the Plaintiff, it was violating federal law, was willfully indifferent to it or

   recklessly disregarded it.

                                          PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment against Defendant as follows:

             a.     Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

             antiretaliatory provisions of Title VII, 42 USC § 2000e–3(a);

             b.     Award Plaintiff actual damages suffered, including lost wages, loss of fringe

             benefits and damages;

             c.     Award Plaintiff compensatory damages under the antiretaliatory provisions of Title

             VII, 42 USC § 2000e–3(a), for embarrassment, anxiety, humiliation and emotional distress

             Plaintiff has and continues to suffer;

             d.     Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

             and any other damages allowed under the antiretaliatory provisions of Title VII;

             e.     Award Plaintiff prejudgment interest on his damages award;

             f.     Award Plaintiff reasonable costs and attorney’s fees; and

             g.     Grant Plaintiff such other and further relief, as this court deems equitable and just.

             COUNT VII: VIOLATION OF 42 USC §1981 – RACE DISCRIMINATION

             64.    Plaintiff repeats and re-alleges paragraphs 1 – 23 and 25 – 30 as if fully stated

   herein.

             65.    Plaintiff was discriminated in the terms, conditions, or privileges of employment

   and was discharged from his employment. The discrimination Plaintiff suffered at the hands of

   Defendant was caused by and motivated by his Hispanic race or ethnicity.




                                                                                                       13
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 14 of 31




           66.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

           67.     Because of such actions by Defendant, Plaintiff has suffered both irreparable injury

   and compensable damage unless and until this court grants relief.

           68.     As a direct and proximate result of the intentional discriminatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

   mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

   of prospective benefits solely because of Defendant’s conduct.

           69.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his federally protected rights, insofar as Defendant knew that by terminating

   Plaintiff it was violating federal law, was willfully indifferent to it or recklessly disregarded it.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

            a.     Enter judgment in Plaintiff’s favor and against the Defendant for its violations of

           42 USC §1981 of the Civil Rights Act;

           b.      Award Plaintiff actual damages suffered, including lost wages, loss of fringe

           benefits and damages;

           c.      Award Plaintiff compensatory damages under 42 USC §1981 of the Civil Rights

           Act for embarrassment, anxiety, humiliation and emotional distress Plaintiff has and

           continues to suffer;




                                                                                                           14
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 15 of 31




             d.     Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

             and any other damages allowed under 42 USC §1981 of the Civil Rights Act;

             e.     Award Plaintiff prejudgment interest on his damages award;

             f.     Award Plaintiff reasonable costs and attorney’s fees; and

             g.     Grant Plaintiff such other and further relief, as this court deems equitable and just.

         COUNT VIII: VIOLATION OF 42 USC §1981 – RACE DISCRIMINATION –
                         HOSTILE WORK ENVIRONMENT

             70.    Plaintiff repeats and re-alleges paragraphs 1 – 23 and 32 – 35 as if fully stated

   herein.

             71.    Plaintiff was discriminated in the terms, conditions, or privileges of employment

   and was harassed by Defendant and its agent, Plaintiff’s supervisor, during his employment. The

   discrimination in the form of a hostile work environment Plaintiff suffered at the hands of

   Defendant was caused by and motivated by his race or ethnicity.

             72.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

             73.    Because of such actions by Defendant, Plaintiff has suffered both irreparable injury

   and compensable damage unless and until this court grants relief.

             74.    As a direct and proximate result of the intentional discriminatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

   mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

   of prospective benefits solely because of Defendant’s conduct.




                                                                                                       15
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 16 of 31




             75.    Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his federally protected rights, insofar as Defendant knew that by creating a hostile

   work environment against Plaintiff, it was violating federal law, was willfully indifferent to it or

   recklessly disregarded it.

                                         PRAYER FOR RELIEF

             WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

             a.     Enter judgment in Plaintiff’s favor and against the Defendant for its violations of

             42 USC §1981 of the Civil Rights Act;

             b.     Award Plaintiff actual damages suffered, including lost wages, loss of fringe

             benefits and damages;

              c.    Award Plaintiff compensatory damages under 42 USC §1981 of the Civil Rights

             Act for embarrassment, anxiety, humiliation and emotional distress Plaintiff has and

             continues to suffer;

              d.    Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

             and any other damages allowed under 42 USC §1981 of the Civil Rights Act;

              e.    Award Plaintiff prejudgment interest on his damages award;

              f.    Award Plaintiff reasonable costs and attorney's fees; and

              g.    Grant Plaintiff such other and further relief, as this court deems equitable and just.

                    COUNT IX: VIOLATION OF 42 USC §1981 – RETALIATION

             76.    Plaintiff repeats and re-alleges paragraphs 1 – 23 and 51 – 56 as if fully stated

   herein.

             77.    Plaintiff was subjected to a hostile work environment and was discharged from his

   employment in retaliation for opposing Defendant’s discriminatory practices. The retaliation



                                                                                                       16
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 17 of 31




   Plaintiff suffered at the hands of Defendant was caused and motivated by his opposition and his

   complaints about Defendant’s racially discriminatory remarks and his subjection to a hostile work

   environment on account of his race or ethnicity.

          78.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were and are willful, wanton, intentional and done with malice or with

   reckless indifference to Plaintiff’s statutorily protected employment rights.

          79.     Because of such actions by Defendant, Plaintiff has suffered both irreparable injury

   and compensable damage unless and until this court grants relief.

          80.     As a direct and proximate result of the intentional retaliatory violations by

   Defendant, Plaintiff has suffered, is now suffering, and will continue to suffer, emotional pain and

   mental anguish. Furthermore, as a direct and proximate result of such actions by Defendant,

   Plaintiff has been, is being, and will be in the future, deprived of income in the form of wages and

   of prospective benefits solely because of Defendant’s conduct.

          81.     Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his federally protected rights, insofar as Defendant knew that by

   retaliating against the Plaintiff, it was violating federal law, was willfully indifferent to it or

   recklessly disregarded it.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against the Defendant for its violations of

          42 USC §1981 of the Civil Rights Act;

          b.      Award Plaintiff actual damages suffered, including lost wages, loss of fringe

          benefits and damages;



                                                                                                    17
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 18 of 31




          c.        Award Plaintiff compensatory damages under 42 USC §1981 of the Civil Rights

          Act for embarrassment, anxiety, humiliation and emotional distress Plaintiff has and

          continues to suffer;

          d.        Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under 42 USC §1981 of the Civil Rights Act;

          e.        Award Plaintiff prejudgment interest on his damages award;

          f.        Award Plaintiff reasonable costs and attorney's fees; and

          g.        Grant Plaintiff such other and further relief, as this court deems equitable and just.

                COUNT X: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
                           DISCRIMINATION BASED ON RACE

          82.       Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 25 – 30 above as if set out in full herein.

          83.       At all times relevant, Defendant failed to comply with the FCRA, which in its

   relevant section states that it is an unlawful employment practice for an employer to discharge or

   to fail or refuse to hire any individual, or otherwise to discriminate against any individual with

   respect to compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, national origin, age, handicap, or marital status.

          84.       The discrimination of Plaintiff by Defendant was on the basis of Plaintiff’s race

   and/or national origin, to wit: Hispanic.

          85.       At all times relevant, Defendant was aware that Plaintiff was Hispanic.

          86.       At all times relevant, Plaintiff was qualified for his position as an Electrical Helper

   for Defendant.

          87.       Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

                                                                                                        18
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 19 of 31




   employees in the terms, conditions, and benefits of his employment by, inter alia, terminating

   Plaintiff because of his race.

          88.     As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          89.     Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff, solely because of Defendant’s conduct.

          90.     The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          91.     Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his protected rights, insofar as Defendant knew that by terminating Plaintiff it was

   violating the FCRA, was willfully indifferent to it or recklessly disregarded it.

                                       PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          FCRA;

          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;

          c.      Award Plaintiff compensatory damages under the FCRA for embarrassment,

          anxiety, humiliation, and emotional distress Plaintiff has suffered and continues to suffer;




                                                                                                    19
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 20 of 31




          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the FCRA;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with

          them, from discriminating, harassing, and retaliating against Plaintiff and any employee;

          g.      Award Plaintiff reasonable costs and attorney’s fees; and

          h.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

               COUNT XI: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
                RACE DISCRIMINATION – HOSTILE WORK ENVIRONMENT

          92.     Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 32 – 35 above as if set out in full herein.

          93.     Plaintiff was harassed and discriminated in the terms, conditions, or privileges of

   employment. Plaintiff’s race was a motive to discriminate against him in violation of the FCRA,

   which makes the hostile work environment he endured because of his race an unlawful

   employment practice.

          94.     At all times relevant, Defendant failed to comply with the FCRA, which in its

   relevant section states that it is an unlawful employment practice for an employer to discharge or

   to fail or refuse to hire any individual, or otherwise to discriminate against any individual with

   respect to compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, national origin, age, handicap, or marital status.

          95.     Plaintiff’s race was a motivating factor in the decision to harass Plaintiff and in

   creating and perpetuating a hostile work environment against him.

          96.     At all times relevant, Defendant was aware that Plaintiff was Hispanic.




                                                                                                     20
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 21 of 31




          97.     Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by creating a hostile work environment for Plaintiff

   because of his race.

          98.     As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          99.     Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

          100.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          101.    Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his protected rights, insofar as Defendant knew that by creating a hostile work

   environment against the Plaintiff it was violating the FCRA, was willfully indifferent to it or

   recklessly disregarded it.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          FCRA;

          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;




                                                                                                    21
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 22 of 31




          c.        Award Plaintiff compensatory damages under the FCRA for embarrassment,

          anxiety, humiliation, and emotional distress Plaintiff has suffered and continues to suffer;

          d.        Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the FCRA;

          e.        Award Plaintiff prejudgment interest on his damages award;

          f.        Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with

          them, from discriminating, harassing, and retaliating against Plaintiff and any employee;

          g.        Award Plaintiff reasonable costs and attorney’s fees; and

          h.        Grant Plaintiff such other and further relief, as this Court deems equitable and just.

               COUNT XII: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
                    DISCRIMINATION BASED ON NATIONAL ORIGIN

          102.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 37 – 44 above as if set out in full herein.

          103.      At all times relevant, Defendant failed to comply with the FCRA, which in its

   relevant section states that it is an unlawful employment practice for an employer to discharge or

   to fail or refuse to hire any individual, or otherwise to discriminate against any individual with

   respect to compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, national origin, age, handicap, or marital status.

          104.      The discrimination of Plaintiff by Defendant was on the basis of Plaintiff’s national

   origin, to wit: Mexican.

          105.      At all times relevant, Defendant was aware that Plaintiff was Mexican.

          106.      At all times relevant, Plaintiff was qualified for his position as an Electrical Helper

   for Defendant.




                                                                                                        22
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 23 of 31




          107.    Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by treating Plaintiff differently than similarly situated

   employees in the terms, conditions, and benefits of his employment by, inter alia, terminating

   Plaintiff because of his national origin.

          108.    As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          109.    Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

          110.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          111.    Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his protected rights, insofar as Defendant knew that by terminating Plaintiff it was

   violating the FCRA, was willfully indifferent to it or recklessly disregarded it.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          FCRA;

          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;




                                                                                                    23
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 24 of 31




          c.      Award Plaintiff compensatory damages under the FCRA for embarrassment,

          anxiety, humiliation, and emotional distress Plaintiff has suffered and continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the FCRA;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with

          them, from discriminating, harassing, and retaliating against Plaintiff and any employee;

          g.      Award Plaintiff reasonable costs and attorney’s fees; and

          h.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

          COUNT XIII: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
       NATIONAL ORIGIN DISCRIMINATION – HOSTILE WORK ENVIRONMENT

          112.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 46 – 49 above as if set out in full herein.

          113.    Plaintiff was harassed and discriminated in the terms, conditions, or privileges of

   employment. Plaintiff’s national origin was a motive to discriminate against him in violation of

   the FCRA, which makes the hostile work environment he endured because of his nationality an

   unlawful employment practice.

          114.    At all times relevant, Defendant failed to comply with the FCRA, which in its

   relevant section states that it is an unlawful employment practice for an employer to discharge or

   to fail or refuse to hire any individual, or otherwise to discriminate against any individual with

   respect to compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, national origin, age, handicap, or marital status.

          115.    Plaintiff’s national origin was a motivating factor in the decision to harass Plaintiff

   and in creating and perpetuating a hostile work environment against him.

                                                                                                      24
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 25 of 31




          116.    At all times relevant, Defendant was aware that Plaintiff was of Mexican origin.

          117.    Defendant intentionally engaged in unlawful employment practices and

   discrimination in violation of the FCRA by creating a hostile work environment for Plaintiff

   because of his nationality.

          118.    As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          119.    Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff, solely because of Defendant’s conduct.

          120.    The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          121.    Defendant intentionally discriminated against the Plaintiff with malice or reckless

   indifference to his protected rights, insofar as Defendant knew that by creating a hostile work

   environment against the Plaintiff it was violating the FCRA, was willfully indifferent to it or

   recklessly disregarded it.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          FCRA;

          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;



                                                                                                    25
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 26 of 31




           c.      Award Plaintiff compensatory damages under the FCRA for embarrassment,

           anxiety, humiliation, and emotional distress Plaintiff has suffered and continues to suffer;

           d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

           and any other damages allowed under the FCRA;

           e.      Award Plaintiff prejudgment interest on his damages award;

           f.      Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with

           them, from discriminating, harassing, and retaliating against Plaintiff and any employee;

           g.      Award Plaintiff reasonable costs and attorney’s fees; and

           h.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                COUNT XIV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
                              RETALIATION BASED ON RACE

           122.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 51 – 56 above as if set out in full herein.

           123.    At all times relevant, Defendant failed to comply with the anti-retaliation provision

   of the FCRA, which in its relevant section states that it is an unlawful employment practice for an

   employer to discriminate against any person because that person has opposed any practice which

   is an unlawful employment practice under this section, or because that person has made a charge,

   testifies, assisted, or participated in any manner in an investigation, proceeding, or hearing under

   this section.

           124.    Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

   terms, conditions, and benefits of his employment by, inter alia, terminating Plaintiff because

   Plaintiff objected to Defendant’s discriminatory remarks and racial slurs and requested from




                                                                                                      26
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 27 of 31




   Defendant’s agent to be respectful towards him, complained about the agent’s discriminatory

   remarks and requested a transfer.

           125.      Plaintiff’s termination was directly and proximately caused by his opposition to

   Defendant’s discriminatory practices regarding his race, complaint of discrimination and request

   for transfer.

           126.      As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

           127.      Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

           128.      The unlawful employment practices complained of herein and the actions of

   Defendant and its agents were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

           129.      Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his protected rights, insofar as Defendant knew that by retaliating

   against the Plaintiff, it was violating the FCRA, was willfully indifferent to it or recklessly

   disregarded it.

                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

           a.        Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

           FCRA;




                                                                                                      27
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 28 of 31




          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;

          c.      Award Plaintiff compensatory damages under the FCRA for embarrassment,

          anxiety, humiliation and emotional distress Plaintiff has suffered and continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the FCRA;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Enjoin Defendant, its officers, agents, employees and anyone acting in concert with

          them, from discriminating, harassing and retaliating against Plaintiff and any employee;

          g.      Award Plaintiff reasonable costs and attorney’s fees; and

          h.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

               COUNT XV: VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT –
                      RETALIATION BASED ON NATIONAL ORIGIN

          130.    Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1 – 23

   and 58 – 63 above as if set out in full herein.

          131.    At all relevant times relevant, Defendant failed to comply with the anti-retaliation

   provision of the FCRA, which in its relevant section states that it is an unlawful employment

   practice for an employer to discriminate against any person because that person has opposed any

   practice which is an unlawful employment practice under this section, or because that person has

   made a charge, testifies, assisted, or participated in any manner in an investigation, proceeding, or

   hearing under this section.

          132.    Defendant intentionally engaged in unlawful employment practices and retaliation

   in violation of the FCRA by treating Plaintiff differently than similarly situated employees in the

   terms, conditions, and benefits of his employment by, inter alia, terminating Plaintiff because

                                                                                                     28
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 29 of 31




   Plaintiff objected to Defendant’s discriminatory remarks and slurs regarding Plaintiff’s national

   origin and requested from Defendant’s agent to be respectful towards him, complained about the

   agent’s discriminatory remarks and requested a transfer.

          133.       Plaintiff’s termination was directly and proximately caused by his national origin,

   complaint of discrimination and transfer request.

          134.       As a direct and proximate result of the actions of Defendant as set forth above,

   Plaintiff has suffered, is now suffering, and will continue to suffer, embarrassment, humiliation,

   emotional pain, and mental anguish.

          135.       Furthermore, as a direct and proximate result of the actions of Defendant as set

   forth above, Plaintiff has been, is being, and will be in the future, deprived of income in the form

   of wages and of prospective benefits due to the Plaintiff solely because of Defendant’s conduct.

          136.       The unlawful employment practices complained of herein and the actions of

   Defendant and its agent were willful, wanton, intentional, and done with malice or with reckless

   indifference to Plaintiff’s statutorily protected employment rights.

          137.       Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his protected rights, insofar as Defendant knew that by retaliating

   against the Plaintiff, it was violating the FCRA, was willfully indifferent to it or recklessly

   disregarded it.

          138.       Defendant intentionally discriminated and retaliated against the Plaintiff with

   malice or reckless indifference to his protected rights, insofar as Defendant knew that by retaliating

   against the Plaintiff, it was violating the FCRA, was willfully indifferent to it or recklessly

   disregarded it.

                                         PRAYER FOR RELIEF



                                                                                                      29
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 30 of 31




          WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

          a.      Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

          FCRA;

          b.      Award Plaintiff actual damages suffered, including lost wages and any other

          damages allowed to be recovered in an action brought under the FCRA;

          c.      Award Plaintiff compensatory damages under the FCRA for embarrassment,

          anxiety, humiliation, and emotional distress Plaintiff has suffered and continues to suffer;

          d.      Award Plaintiff back pay, punitive damages, interest, front pay (or reinstatement),

          and any other damages allowed under the FCRA;

          e.      Award Plaintiff prejudgment interest on his damages award;

          f.      Enjoin Defendant, its officers, agents, employees, and anyone acting in concert with

          them, from discriminating, harassing, and retaliating against Plaintiff and any employee;

          g.      Award Plaintiff reasonable costs and attorney’s fees; and

          h.      Grant Plaintiff such other and further relief, as this Court deems equitable and just.

                                       JURY TRIAL DEMAND

          Plaintiff demands a trial by jury of all issues so triable.

   Dated: January 21, 2021.
                                                          Respectfully submitted,

                                                          By: /s/ Tanesha W. Blye
                                                          Tanesha W. Blye, Esq. Fla. Bar No.: 738158
                                                          Email: tblye@saenzanderson.com

                                                          Yadhira Ramírez-Toro, Esq.
                                                          Fla. Bar No.: 120506
                                                          E-mail: yramirez@saenzanderson.com

                                                          R. Martin Saenz, Esq.
                                                          Fla. Bar No.: 0640166
                                                          Email: msaenz@saenzanderson.com

                                                                                                     30
Case 0:21-cv-60148-XXXX Document 1 Entered on FLSD Docket 01/21/2021 Page 31 of 31




                                           SAENZ & ANDERSON, PLLC
                                           20900 NE 30th Avenue, Ste. 800
                                           Aventura, Florida 33180
                                           Telephone: (305) 503-5131
                                           Facsimile: (888) 270-5549
                                           Counsel for Plaintiff




                                                                            31
